Order, Supreme Court, New York County (Edward H. Lerner, J.), entered July 24, 2007, which denied respondent’s motion to quash a nonparty subpoena duces tecum, unanimously reversed, on the law, without costs, and the matter remanded for an in camera inspection of the demanded documents and a determination of respondent’s claims of privilege.
Respondent having moved, on the basis of the attorney work-product privilege, to quash the subpoena duces tecum issued pursuant to a commission issued by a Florida court, it was incumbent upon the motion court to review the subpoena for its inclusion of such privileged material (Matter of Kirkland & Ellis v Chadbourne & Parke, 176 Misc 2d 73, 77 [1998]; see generally Matter of Stenovich v Wachtell, Lipton, Rosen & Katz, 195 Misc 2d 99 [2003]).
Accordingly, the action is remanded for inspection of the demanded documents and a determination of respondent’s claims of attorney work product and documents prepared in anticipation of litigation (see e.g. Massachusetts Bay Ins. Co. v Stamm, 268 AD2d 276 [2000]). Concur—Tom, J.P., Andrias, Gonzalez and Sweeny, JJ.